IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0913
                                  Filed May 13, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIE GUYTON, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Patrice Eichman

(plea and sentencing) and William Patrick Wegman (denial of motion to withdraw

plea), District Associate Judges.



      Willie Guyton Jr. appeals the denial of his motion to withdraw pleas of guilt.

AFFIRMED.




      Jack Bjornstad of Jack Bjornstad Law Office, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                         2


MULLINS, Judge.

       In 2012, Willie Guyton Jr. was charged with second-offense operating while

intoxicated (OWI) and failure to have an ignition interlock device. In 2013, Guyton

entered a written guilty plea for the OWI charge. The written guilty plea and waiver

of rights noted the plea was “entered without any agreement with the state’s

attorney in regards to the charges . . . or sentence.” It also noted Guyton’s

acknowledgment of his obligation to file a motion in arrest of judgment within

forty-five days to challenge his plea. The written plea did not dispose of the second

charge. The court accepted the plea and set the matter for sentencing. Guyton

then failed to appear for sentencing, and a warrant issued for his arrest. The

warrant was served roughly six years later in February 2019 when Guyton was

apparently arrested on charges in a separate felony case. A sentencing hearing

was then scheduled on the 2013 plea. Thereafter, on May 10, the court essentially

stayed the matter of sentencing pending disposition of the charges in the felony

matter.

       In the morning hours of May 14, Guyton filed a pro se “motion to withdraw

guilty plea,” dated May 13. Later that day, defense counsel filed a written guilty

plea, signed by Guyton, as to both the OWI and ignition interlock device charges,

dated May 14. The plea memorialized the plea agreement to include a term of

imprisonment not to exceed two years on count one and thirty days of incarceration

on count two, to be served concurrently. Guyton waived his rights to appearance

in court for submission of his guilty plea, delay until and appearance at sentencing,

and to file a motion in arrest of judgment. Later that afternoon, the court entered

an order accepting the plea and sentencing Guyton in accordance with the terms
                                          3


of the plea agreement recited in the guilty plea filed earlier that day. The next day,

the court entered an order denying Guyton’s pro se motion to withdraw the guilty

plea, noting the “plea has already been accepted and sentence entered.”

       Guyton now appeals. He argues his “right to offer extrinsic evidence on his

motion in arrest of judgment was violated when the district court denied the motion

without hearing.” As stated in his argument, Guyton labels his motion to withdraw

his plea as a motion in arrest of judgment.

       It is somewhat unclear whether Guyton’s motion to withdraw his plea was

aimed at his 2013 plea or the plea that was filed after his motion. To the extent it

was aimed at the 2013 plea, it was untimely. See Iowa R. Crim. P. 2.24(3)(b)

(noting a motion in arrest of judgment “must be made not later than 45 days after

the guilty plea”). Assuming the motion was aimed at the written guilty plea filed

after the motion, Guyton noted in the motion that he entered into a plea agreement

with the State. The only basis for the motion to withdraw was that, allegedly, the

court previously stated it would not honor the terms of the plea agreement. But,

ultimately, the court did abide by the terms of the agreement. The written guilty

plea expressly noted withdrawal of the plea would only result if the court did not

accept the terms of the agreement.

       In any event, even if the motion to withdraw the plea had been filed after the

written guilty plea, Guyton expressly waived his right to file a motion in arrest of

judgment in his written guilty plea. He also waived his right to a delay in and

appearance at sentencing. Assuming Guyton’s motion amounted to a motion in

arrest of judgment, he subsequently waived his right to file such a motion. Then,
                                            4


in accordance with the terms of the plea agreement, the court entered judgment

and sentence pursuant to the plea agreement.

       “We review a district court’s . . . denial of a motion in arrest of judgment and

a motion to withdraw a plea for abuse of discretion.” State v. Smith, 753 N.W.2d
562, 564 (Iowa 2008). “A court abuses its discretion when the grounds or reasons

for the court’s decision are ‘clearly untenable’ or when the court has exercised its

discretion to an extent that is ‘clearly unreasonable.’” Lee v. State, 906 N.W.2d
186, 194 (Iowa 2018) (quoting Equity Control Assocs., Ltd. v. Root, 638 N.W.2d
664, 674 (Iowa 2001)). “A ground or reason is untenable when it is not supported

by substantial evidence or when it is based on an erroneous application of the law.”
Id. (quoting Root, 638 N.W.2d at 674). Unless the contrary is shown, it is presumed

the district court’s decision is correct. Id.

       The only basis for the motion to withdraw was that Guyton feared the court

would not abide by the terms of the plea agreement. The court entered judgment

and sentence in accordance with the plea agreement. Where the district court

simply approves a plea agreement and incorporates it into the ultimate sentence,

the sentence is “not the product of the exercise of trial court discretion but of the

process of giving effect to the parties’ agreement.” State v. Snyder, 336 N.W.2d
728, 729 (Iowa 1983). As such, we certainly find no discretionary abuse in the

sentencing decision. And, because the sole basis for the motion to withdraw

evaporated when the court abided by the terms of the plea agreement, we likewise

find no abuse of discretion in the court’s denial of the motion to withdraw after

sentence was imposed. And, the only claim on appeal is that the court erred in

denying the motion without holding an evidentiary hearing. Guyton did not request
                                       5


an evidentiary hearing below, so that argument is not preserved for appellate

review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“[I]ssues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.”).

      We affirm.

      AFFIRMED.